1. This appeal is prosecuted from a judgment final on a forfeited bail bond. Motion to quash the bond was made upon the ground that it did not name any offense against the penal laws of this State. The bond recited the offense to be "theft of 33 sheep." This point is not well taken. The offense, as set forth in the bond, is an offense against the laws of this State, and is sufficiently designated in the bond. Vivian v. The State, 16 Texas Cr. App., 262; Brown v. The State, 28 Texas Cr. App., 65.
2. The special judge who presided over the court at the time the forfeiture occurred failed to sign the judgment nisi during said term, but did so at a subsequent term, and without notice to the parties. The contention is, that this omission on the part of the judge rendered the judgment nisi invalid and void. We can not concur in this proposition. A special judge who tries a case occupies the same position, and has "all the power and authority of the district judge that may be necessary to enable him to conduct, try, determine, and finally dispose of such case." Code Crim. Proc., art. 572; "Willson's Crim. Stats., secs. 2193, 2194. That the minutes of the court were not signed by the judge does not render the judgment of that court invalid or void is, as we understand it, well settled in this State. This being true, the subsequent act of the trial judge signing and approving such minutes can not operate to invalidate the judgments theretofore legal. The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 151